UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 7/31 Date of reporting period: 7/31/14 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared eleven annual reports to shareholders for the year ended July 31, 2014 for series of John Hancock Funds II with July 31 fiscal year end. The first report applies to the Technical Opportunities Fund, the second report applies to the Global Income Fund (formerly Global High Yield Fund), the third report applies to Short Duration Credit Opportunities Fund, the fourth report applies to Absolute Return Currency Fund (formerly Currency Strategies Fund), the fifth report applies Fundamental All Cap Core Fund, the sixth report applies to Fundamental Large Cap Core Fund, the seventh report applies to Fundamental Large Cap Value Fund, the eight report applies to the China Emerging Leaders Fund, the ninth report applies to the Diversified Strategies Fund, the tenth report applies to the Global Absolute Return Strategy Fund, and the eleventh report applies to the International Growth Equity Fund. A look at performance Total returns for the period ended July 31, 2014 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 1-year 5-year 10-year Since inception 1 Class A 9.13 8.45 — 8.45 9.13 50.00 — 50.00 Class I 2 15.17 9.95 — 9.95 15.17 60.72 — 60.72 Class NAV 2 15.38 10.14 — 10.14 15.38 62.08 — 62.08 Index † 16.50 12.68 — 12.69 16.50 81.64 — 81.64 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. Sales charges are not applicable to Class I and Class NAV shares. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. The expense ratios are as follows: Class A Class I Class NAV Gross/Net (%) 1.76 1.52 1.24 Please refer to the most recent prospectus and annual report for more information on expenses and any expense limitation arrangements for each class. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the MSCI All Country World Index. See the following page for footnotes. 6 Technical Opportunities Fund | Annual report With maximum Without Start date sales charge sales charge Index Class I 2 8-3-09 $16,072 $16,072 $18,164 Class NAV 2 8-3-09 16,208 16,208 18,164 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 From 8-3-09. 2 For certain types of investors as described in the fund’s prospectuses. Annual report | Technical Opportunities Fund 7 Management’s discussion of Fund performance Wellington Management Company, LLP Global equities climbed higher during the 12-month period ended July 31, 2014, as measured by the MSCI All Country World Index. Bullish sentiment was aided by robust merger and acquisition activity, which some view as a sign of confidence in the recovery, and by accommodative monetary policy from central banks around the globe. The European Central Bank introduced measures to fight disinflationary forces and rekindle growth in the eurozone. Still, there were moments when things looked less upbeat. For the 12-month period ended July 31, 2014, John Hancock Technical Opportunities Fund’s Class A shares posted a total return of 14.86%, excluding sales changes, underperforming the 16.50% return of the MSCI All Country World Index. During the first half of the fiscal year, investment performance was solid as a strong, multi-year relative uptrend continued. We positioned the fund well to participate during the sustained uptrend with exposure to the most technically attractive stocks in leadership sectors (that is, those sectors that had been outperforming the broader market). Security selection contributed significantly to initial outperformance, especially within the healthcare, information technology, and consumer discretionary sectors. Stock selection and overall results were less favorable in the second half of the fund’s fiscal year. Strong contributors during the first half of the period, such as Alnylam Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc., and Pandora Media, Inc., subsequently suffered because of the shift in momentum, which contributed to underperformance for these stocks during the second half of the period. We eliminated the positions in Isis Pharmaceuticals and Pandora Media during the period. During this time, most indexes were resilient. As money flowed out of leadership sectors, it appeared to rotate right back into other areas of the market. We viewed this as good news as bear markets are generally associated with money leaving the stock market entirely, rather than rotating into new areas within it. Another important rotational change appears to be investors’ deliberate move away from consumer discretionary stocks and into energy-related shares. We reduced the fund’s exposure to consumer discretionary and biotech and redeployed some of the proceeds to the energy sector, a long-standing underweight in the fund. At the close of the period, the fund remained heavily overweight in healthcare, but less concentrated in biotech stocks relative to the recent past. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Technical Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on February 1, 2014, with the same investment held until July 31, 2014. Expenses paid Account value Ending value during period Annualized on 2-1-2014 on 7-31-2014 ended 7-31-2014 1 expense ratio Class A $1,000.00 $985.00 $8.42 1.71% Class I 1,000.00 986.60 7.04 1.43% Class NAV 1,000.00 986.80 6.01 1.22% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at July 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Technical Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on February 1, 2014, with the same investment held until July 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 2-1-2014 on 7-31-2014 ended 7-31-2014 1 expense ratio Class A $1,000.00 $1,016.30 $8.55 1.71% Class I 1,000.00 1,017.70 7.15 1.43% Class NAV 1,000.00 1,018.70 6.11 1.22% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 Technical Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (20.7% of Net Assets on 7-31-14) Keurig Green Mountain, Inc. 2.8% Facebook, Inc., Class A 1.9% Salix Pharmaceuticals, Ltd. 2.5% Actavis PLC 1.8% The Priceline Group, Inc. 2.3% HCA Holdings, Inc. 1.8% Apple, Inc. 2.2% Jazz Pharmaceuticals PLC 1.8% Eli Lilly & Company 1.9% Google, Inc., Class A 1.7% Sector Composition Health Care 28.8% Consumer Staples 8.2% Information Technology 23.5% Materials 3.4% Consumer Discretionary 13.5% Financials 1.8% Industrials 9.5% Telecommunication Services 1.0% Energy 9.0% Short-Term Investments & Other 1.3% 1 As a percentage of net assets on 7-31-14. 2 Cash and cash equivalents are not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. The fund may invest its assets in a small number of issuers. Performance could suffer significantly from adverse events affecting these issuers. A portfolio concentrated in one sector or that holds a limited number of securities may fluctuate more than a diversified portfolio. Frequent trading may increase fund transaction costs. Owning an ETF generally reflects the risks of owning the underlying securities it is designed to track. The fund may invest in IPOs, which are frequently volatile in price and may lead to increased portfolio turnover. The fund can invest up to 100% of its assets in cash, which may cause the fund to not meet its investment objective. Please see the fund’s prospectuses for additional risks. Annual report | Technical Opportunities Fund 11 Fund’s investments As of 7-31-14 Shares Value Common Stocks 98.7% (Cost $791,473,400) Consumer Discretionary 13.5% Automobiles 1.5% Tesla Motors, Inc. (L) 57,705 12,885,527 Household Durables 0.7% Harman International Industries, Inc. 58,154 6,312,617 Internet & Catalog Retail 5.7% Ctrip.com International, Ltd., ADR (L) 102,525 6,564,676 Expedia, Inc. 133,757 10,622,981 Rakuten, Inc. 335,818 4,410,286 The Priceline Group, Inc. (I) 16,090 19,991,021 TripAdvisor, Inc. 63,924 6,062,552 Vipshop Holdings, Ltd., ADR (L) 10,891 2,238,536 Media 1.6% CyberAgent, Inc. 148,165 4,966,680 Dentsu, Inc. 107,118 4,242,521 Time Warner, Inc. 52,165 4,330,738 Textiles, Apparel & Luxury Goods 4.0% ANTA Sports Products, Ltd. 4,105,545 6,747,963 Asics Corp. 277,415 5,887,436 Kate Spade & Company (I) 98,200 3,714,906 Skechers U.S.A., Inc., Class A 154,651 8,068,143 Under Armour, Inc., Class A (L) 95,921 6,402,727 Vince Holding Corp. 133,611 4,514,716 Consumer Staples 8.2% Food & Staples Retailing 1.3% Seven & I Holdings Company, Ltd. 142,028 5,910,577 Walgreen Company 74,658 5,134,231 Food Products 5.1% Archer-Daniels-Midland Company 74,831 3,472,158 Keurig Green Mountain, Inc. 202,827 24,193,205 Mead Johnson Nutrition Company 38,452 3,516,051 Mondelez International, Inc., Class A 221,928 7,989,408 Sanderson Farms, Inc. (L) 56,322 5,130,371 Personal Products 0.3% Kao Corp. 65,671 2,700,668 12 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Tobacco 1.5% Lorillard, Inc. 114,595 $6,930,706 Reynolds American, Inc. 119,203 6,657,488 Energy 9.0% Energy Equipment & Services 1.4% Patterson-UTI Energy, Inc. 129,712 4,455,607 Schlumberger, Ltd. 73,896 8,009,587 Oil, Gas & Consumable Fuels 7.6% Anadarko Petroleum Corp. 81,866 8,747,382 Athlon Energy, Inc. 97,055 4,625,641 Concho Resources, Inc. 38,705 5,449,664 Continental Resources, Inc. (L) 39,971 5,866,943 Diamondback Energy, Inc. 67,418 5,543,782 Energen Corp. 99,348 8,109,777 Golar LNG, Ltd. (L) 70,448 4,340,301 Pioneer Natural Resources Company 50,244 11,127,036 Whiting Petroleum Corp. 133,932 11,851,643 Financials 1.8% Diversified Financial Services 0.4% Japan Exchange Group, Inc. 152,826 3,477,016 Insurance 0.5% FNF Group 159,656 4,328,274 Real Estate Management & Development 0.9% CBRE Group, Inc., Class A 141,323 4,358,401 Jones Lang LaSalle, Inc. 31,989 3,957,039 Health Care 28.8% Biotechnology 6.7% Alkermes PLC 93,401 3,993,827 Alnylam Pharmaceuticals, Inc. 161,527 8,730,534 Biogen Idec, Inc. (I) 20,645 6,903,482 Gilead Sciences, Inc. 79,025 7,234,739 Incyte Corp., Ltd. 92,300 4,390,711 Medivation, Inc. 57,206 4,246,401 NPS Pharmaceuticals, Inc. 314,705 8,792,858 Regeneron Pharmaceuticals, Inc. 26,842 8,487,977 Vertex Pharmaceuticals, Inc. 62,252 5,534,825 Health Care Providers & Services 9.0% Aetna, Inc. 113,755 8,819,425 Envision Healthcare Holdings, Inc. 199,833 7,144,030 HCA Holdings, Inc. 237,063 15,482,585 Humana, Inc. 75,835 8,921,988 LifePoint Hospitals, Inc. (I) 191,024 13,700,241 Tenet Healthcare Corp. (I) 216,184 11,408,030 Universal Health Services, Inc., Class B 121,899 12,994,433 Life Sciences Tools & Services 1.4% Illumina, Inc. (I) 74,148 11,857,007 See notes to financial statements Annual report | Technical Opportunities Fund 13 Shares Value Pharmaceuticals 11.7% Actavis PLC (I) 74,334 $15,926,803 Astellas Pharma, Inc. 221,810 3,007,877 Eli Lilly & Company 275,467 16,820,015 Jazz Pharmaceuticals PLC (I) 110,784 15,479,848 Merck & Company, Inc. 152,119 8,631,232 Novo Nordisk A/S, Class B 182,227 8,388,301 Ono Pharmaceutical Company, Ltd. 86,164 7,288,550 Pacira Pharmaceuticals, Inc. (I)(L) 56,067 5,158,164 Salix Pharmaceuticals, Ltd. (I) 161,975 21,366,122 Industrials 9.5% Aerospace & Defense 1.7% Curtiss-Wright Corp. 65,710 4,173,242 Esterline Technologies Corp. (I) 37,605 4,082,023 General Dynamics Corp. 58,539 6,835,599 Air Freight & Logistics 1.5% FedEx Corp. 90,935 13,356,533 Airlines 0.4% JetBlue Airways Corp. (I)(L) 277,091 2,970,416 Building Products 1.1% Daikin Industries, Ltd. 71,721 4,925,723 Geberit AG 12,896 4,321,138 Electrical Equipment 2.8% Enphase Energy, Inc. (I)(L) 182,699 1,881,800 Hubbell, Inc., Class B 96,746 11,313,477 Nidec Corp. 50,530 3,290,850 SolarCity Corp. (I)(L) 110,880 7,931,246 Machinery 0.4% SMC Corp. 13,217 3,648,930 Professional Services 1.1% ManpowerGroup, Inc. 63,072 4,912,678 Robert Half International, Inc. 94,153 4,580,543 Road & Rail 0.5% Hertz Global Holdings, Inc. (I) 152,520 4,304,114 Information Technology 23.5% Communications Equipment 1.7% ARRIS Group, Inc. (I) 130,065 4,444,321 F5 Networks, Inc. (I) 54,027 6,082,900 Palo Alto Networks, Inc. (I) 54,999 4,447,219 Internet Software & Services 6.9% 58.com, Inc., ADR (I) 26,900 1,322,135 Akamai Technologies, Inc. (I) 147,601 8,711,411 Baidu, Inc., ADR (I) 22,195 4,795,230 Facebook, Inc., Class A (I) 223,282 16,221,437 Google, Inc., Class A (I) 26,161 15,161,608 Tencent Holdings, Ltd. 290,622 4,715,951 14 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Internet Software & Services (continued) Yelp, Inc. (I)(L) 70,595 $4,741,160 Zillow, Inc., Class A (I)(L) 29,723 4,266,142 IT Services 2.0% Fidelity National Information Services, Inc. 54,305 3,062,802 Science Applications International Corp. 107,868 4,505,646 VeriFone Systems, Inc. (I) 190,628 6,387,944 Xerox Corp. 272,680 3,615,737 Semiconductors & Semiconductor Equipment 6.1% First Solar, Inc. (I) 159,107 10,041,243 GT Advanced Technologies, Inc. (I)(L) 737,235 10,203,332 Infineon Technologies AG 456,086 5,025,394 SunEdison, Inc. (I) 615,208 12,304,160 SunPower Corp. (I)(L) 329,550 12,104,372 Synaptics, Inc. (I)(L) 50,301 3,633,241 Software 4.1% Activision Blizzard, Inc. 506,373 11,332,627 Adobe Systems, Inc. (I) 108,340 7,487,377 Fortinet, Inc. (I) 126,061 3,094,798 Microsoft Corp. 150,328 6,488,156 Solera Holdings, Inc. 108,365 6,935,360 Technology Hardware, Storage & Peripherals 2.7% Apple, Inc. 200,532 19,164,843 Super Micro Computer, Inc. (I) 174,865 4,576,217 Materials 3.4% Chemicals 0.9% Ashland, Inc. 74,978 7,846,448 Construction Materials 0.6% Vulcan Materials Company 80,928 5,108,985 Containers & Packaging 1.9% Graphic Packaging Holding Company (I) 926,457 11,117,484 MeadWestvaco Corp. 139,021 5,811,078 Telecommunication Services 1.0% Wireless Telecommunication Services 1.0% T-Mobile US, Inc. (I) 270,056 8,895,645 Yield (%) Shares Value Securities Lending Collateral 8.8% (Cost $76,415,856) John Hancock Collateral Investment Trust (W)(Y) 0.0965 7,636,785 76,422,833 See notes to financial statements Annual report | Technical Opportunities Fund 15 Par value Value Short-Term Investments 0.6% (Cost $5,700,000) Repurchase Agreement 0.6% Bank of America Tri-Party Repurchase Agreement dated 7-31-14 at 0.080% to be repurchased at $5,700,013 on 8-1-14, collateralized by $5,815,000 Federal Home Loan Bank 0.000% due 8-6-14 (valued at $5,815,000, including interest) $5,700,000 5,700,000 Total investments (Cost $873,589,256) † 108.1% Other assets and liabilities, net (8.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 7-31-14. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 7-31-14. † At 7-31-14, the aggregate cost of investment securities for federal income tax purposes was $879,466,180. Net unrealized appreciation aggregated $63,394,355, of which $77,648,087 related to appreciated investment securities and $14,253,732 related to depreciated investment securities. The fund has the following country concentration as a percentage of net assets on 7-31-14: United States 87.7% Japan 6.2% China 3.0% Denmark 1.0% Germany 0.6% Bermuda 0.5% Switzerland 0.5% Ireland 0.5% Total 100.0% 16 Technical Opportunities Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $797,173,400) including $72,401,927 of securitiesloaned $866,437,702 Investments in affiliated funds, atvalue (Cost $76,415,856) 76,422,833 Total investments, at value (Cost $873,589,256) Cash 137 Receivable for investmentssold 12,987,870 Receivable for fund sharessold 1,071,733 Dividends and interestreceivable 109,789 Receivable for securities lendingincome 27,472 Other receivables and prepaidexpenses 36,788 Totalassets Liabilities Payable for investmentspurchased 8,372,865 Payable for fund sharesrepurchased 132,169 Payable upon return of securitiesloaned 76,467,237 Payable toaffiliates Accounting and legal servicesfees 17,320 Transfer agentfees 9,899 Other liabilities and accruedexpenses 117,316 Totalliabilities Netassets Net assets consistof Paid-incapital $691,038,310 Accumulated net investment income(loss) 2,464 Accumulated net realized gain (loss) on investments and optionswritten 111,664,914 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 69,271,830 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($58,707,849 ÷ 4,267,721shares) 1 $13.76 Class I ($30,476,155 ÷ 2,172,628shares) $14.03 Class NAV ($782,793,514 ÷ 55,264,041shares) $14.16 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $14.48 1 Redemption price per share is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Technical Opportunities Fund 17 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 7-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,213,843 Securitieslending 545,589 Interest 25,724 Less foreign taxeswithheld (135,133) Total investmentincome Expenses Investment managementfees 9,767,533 Distribution and servicefees 179,130 Accounting and legal servicesfees 103,681 Transfer agentfees 113,433 Trustees’fees 11,025 State registrationfees 42,275 Printing andpostage 19,999 Professionalfees 48,293 Custodianfees 239,352 Registration and filingfees 42,820 Other 16,199 Totalexpenses Less expensereductions (52,486) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliated issuers and foreign currencytransactions 157,920,570 Investments in affiliatedissuers 1,704 Writtenoptions (808,666) Change in net unrealized appreciation (depreciation)of Investments in unaffiliated issuers and translation of assets and liabilities in foreigncurrencies (39,528,048) Investments in affiliatedissuers (471) Net realized and unrealizedgain Increase in net assets fromoperations 18 Technical Opportunities Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 7-31-14 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentloss ($4,881,231) ($1,139,273) Net realizedgain 157,113,608 114,891,240 Change in net unrealized appreciation(depreciation) (39,528,519) 61,324,427 Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (5,373,130) — ClassI (2,431,447) — ClassNAV (69,367,006) — Totaldistributions — From fund sharetransactions Totalincrease Netassets Beginning ofyear 669,818,008 500,658,528 End ofyear Accumulated net investment income(loss) See notes to financial statements Annual report | Technical Opportunities Fund 19 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 7-31-14 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.14) (0.08) (0.10) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments 2.09 3.58 (1.17) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $59 $45 $51 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.72 1.78 1.88 1.90 1.87 6 Expenses including reductions 1.71 1.78 1.88 1.90 1.87 6 Net investmentloss (1.03) (0.69) (1.04) (0.79) (1.23) 6 Portfolio turnover (%) 306 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. CLASS I SHARES Periodended 7-31-14 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.11) (0.04) (0.07) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments 2.13 3.62 (1.17) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $30 $18 $17 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.44 1.48 1.55 1.49 1.52 5 Expenses including reductions 1.43 1.47 1.51 1.49 1.52 5 Net investmentloss (0.75) (0.39) (0.69) (0.37) (0.89) 5 Portfolio turnover (%) 306 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. 20 Technical Opportunities Fund | Annual report See notes to financial statements CLASS NAV SHARES Periodended 7-31-14 7-31-13 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.08) (0.02) (0.04) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments 2.14 3.65 (1.19) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain (1.34) — (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $783 $606 $433 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.22 1.24 1.32 1.37 1.39 5 Expenses including reductions 1.21 1.23 1.32 1.37 1.39 5 Net investmentloss (0.54) (0.16) (0.46) (0.31) (0.72) 5 Portfolio turnover (%) 306 391 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 4 Notannualized. 5 Annualized. See notes to financial statements Annual report | Technical Opportunities Fund 21 Notes to financial statements Note 1 — Organization John Hancock Technical Opportunities Fund (the fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek long-term capital appreciation. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund intends to qualify as an investment company under Topic 946 of Accounting Standards Codification of US GAAP. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 PM
